TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED MAY 26, 2021



                                       NO. 03-19-00548-CV


                                     Byron Harper, Appellant

                                                  v.

                           PJC Air Conditioning and Plumbing, LLC
                    d/b/a Rabroker Air Conditioning & Plumbing, Appellee




         APPEAL FROM THE 169TH DISTRICT COURT OF BELL COUNTY
         BEFORE CHIEF JUSTICE BYRNE, JUSTICES BAKER AND TRIANA
        REVERSED AND REMANDED -- OPINION BY CHIEF JUSTICE BYRNE




This is an appeal from the order granting summary judgment signed by the trial court on July 31,

2019. Having reviewed the record and the parties’ arguments, the Court holds that there was

reversible error in the court’s order. The trial court erred in granting summary judgment in favor

of Rabroker. The Court reverses the trial court’s order granting summary judgment in favor of

Rabroker and remands the case to the trial court for further proceedings. The appellee shall pay

all costs relating to this appeal, both in this Court and in the court below.